Filed 4/27/22 Howard v. City of Alameda CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 MORTIMER HOWARD,
           Plaintiff and Appellant,
                                                                        A159622
 v.
 CITY OF ALAMEDA,                                                       (Alameda County
                                                                        Super. Ct. No. RG18893937)
           Defendant and Respondent;
 JERRY A. SCHNEIDER,
           Real Party in Interest and
           Respondent.


         Appellant Mortimer Howard filed a petition for writ of mandate under
Code of Civil Procedure section 1085, alleging that the City of Alameda (City)
exceeded its authority and abused its discretion when it issued an
encroachment permit to his neighbor, Jerry A. Schneider. The permit
allowed Schneider to maintain a wooden fence that is constructed on public
space adjacent to the paved sidewalk. The trial court denied the petition,
concluding that the City had the authority to issue the permit and had not
abused its discretion in doing so. Alternatively, the court found that Howard
had failed to exhaust his administrative remedies. We agree that issuing the
permit was within the City’s discretion and affirm.
                                       I.
            FACTUAL AND PROCEDURAL BACKGROUND
A.    Background and the First Petition
      Howard owns the property located at 2901 Jackson Street in the City.
Schneider, real party in interest, is the owner of the property located at 2860
Jackson Street (Property), which is diagonally across the street from
Howard’s home. The Property is a corner lot situated at the intersection of
Jackson Street and Mound Street. A gated wooden fence (Fence) runs along
the Property’s Mound Street frontage, enclosing Schneider’s garden which is
visible from the sidewalk. The Fence borders the paved sidewalk that fronts
the Property, encroaching approximately three and a half feet into the 12-
foot-wide public right-of-way. Schneider installed the Fence in 2015,
replacing an older fence that had been constructed in the same location.
Schneider used a different design that includes a larger and taller gate.
Reportedly, the former fence had been in place for at least 25 years, well
before Schneider purchased the Property in 2008.
      In the summer of 2015, Howard began complaining to the City about
the Fence. Howard told the City that the Fence was constructed on the
public right-of-way. Although he received responses from various City
officials, including promises that they would investigate the encroachment,
they eventually ceased communicating with him.
      Beginning in September 2015, the City’s Public Works Department
(Department) sent Schneider notices asking him to abate certain objects and
vegetation encroaching onto the sidewalk, and threatening to remove all
unauthorized items at his expense if no action was taken. The letter advised




                                       2
Schneider that Alameda Municipal Code (AMC)1 section 22-21.5 “prohibits
any person from placing any object obstructing the free use or passage of
streets, ways, or sidewalks.” (Italics omitted.) Schneider complied with some
of the City’s abatement requests, but did not remove the Fence.
      Schneider wrote to the City’s then-mayor in November 2015
complaining that he was being unfairly targeted by the Department. The
mayor later met with two Department employees, reportedly asking “why we
were arbitrarily picking on citizens who have planter strips that ‘make
Alameda Alameda’ ” and “why we were picking on citizens and responding to
complaint requests only versus enforcing all the time.” Throughout 2016,
Schneider and the City exchanged communications that culminated in the
Permit at issue. Specifically, a senior code enforcement officer notified
Department officials that the Fence encroached on the public right-of-way,
opining that Schneider “would need to either demo/back up his fence to
private property or pull an encroachment permit with the liability insurance
[and] all via the permit center.”
      The Department’s acting director (Director) advised Schneider to
submit a permit application to the City, recommending that he describe the
work as “something to the effect of ‘requesting encroachment permit for fence
and plantings alleged to be interfering with the right of way.’ ” He further
advised that he would make sure the permit application “gets to the right
people here.” Schneider filed an encroachment permit application.
      The Director informed Schneider that he would need to agree to certain
conditions before an encroachment permit would issue, including that the
permit “will have an indefinite time limit and is revocable by the Public


      All further undesignated statutory references are to the Alameda
      1

Municipal Code.


                                       3
Works Director at any time.” The City’s risk management staff initially
indicated that Schneider would need to provide a certificate of insurance and
other documents to obtain approval. The City then prepared a tentative
encroachment permit for the Property. Schneider subsequently received an
e-mail indicating that the City was ready to move forward with the
encroachment permit “without the hold harmless/indemnity provisions,” as
such provisions had been deemed unnecessary. Schneider paid the permit
fee. The City issued Schneider the final version of his encroachment permit
on November 21, 2016. In it, the work description states: “WOOD FENCE
AND PLANTINGS IN PUBLIC RIGHT OF WAY. **REVISE TEMP
ENCROACHMENT TO TEMP SHORT TERM ENCROACHMENT PERMIT
W/ NO EXPIRATION DATE.” The Permit incorporates a letter from the
Director, identifying the following conditions that are attached to the
encroachment permit:
      “1. Any alterations to the existing fences facing Mound Street must be
submitted to Public Works for its review and approval, and the submission
must include a copy of this encroachment permit and these conditions.
      “2. All shrubs and/or plant material on the street side of your sidewalk
must be no higher than 3.5 feet and fully contained within—and not spilling
over—the edge of the curb facing the sidewalk and the edge of the sidewalk
facing the curb.
      “3. On the Mound Street side, you will maintain two clearings free of
plantings or other obstructions in order to provide access to the sidewalk for a
parked vehicle’s passenger. The concrete area that connects the curb and
sidewalk counts as one clearing. The other clearing will be at least three feet
wide.” The letter further states, “The permit will have an indefinite time




                                       4
limit and is revocable by the Public Works Director at any time.” On
November 30, 2016, the City e-mailed Howard’s counsel a copy of the Permit.
      In the meantime, Howard had grown increasingly frustrated with the
City’s lack of communication and hired an attorney who wrote to the city
attorney, city manager, and the senior code enforcement officer threatening
to obtain a writ of mandamus to compel enforcement of the sidewalk
ordinance. In September 2016, Howard filed a petition for writ of mandate
seeking an order compelling the City to take enforcement action against
Schneider. In February 2017, Schneider demurred to the petition and the
City filed a motion for judgment on the pleadings. Concluding that the
issuance of the Permit had mooted this petition, Howard dismissed it without
prejudice.
B.    The Underlying Petition Is Filed
      In February 2018, Howard filed the underlying petition for writ of
mandate against former city manager Jill Keimach and others, challenging
the City’s issuance of the Permit. In his trial brief, Howard argued that the
Permit was void because the City had lacked the authority to issue it.
Alternatively, he asserted that the City had abused its discretion in granting
the Permit. In response, the City contended that it had the authority under
the AMC to grant the Permit, and that the permitting decision fell within its
police power. Although the City agreed with Howard that “the Permit [was]
largely without precedent,” it asserted this factor did not “render [the Permit]
unlawful or otherwise improper.” The City also argued that Howard’s




                                       5
challenge was barred due to his failure to appeal the Permit’s issuance to the
City Council per section 22-21.5, subdivision (b).2
      On December 16, 2019, the trial court issued its order denying
Howard’s petition. The court found that the AMC authorized the City to
grant the Permit and that the City had exercised its authority consistent
with state law. The court also concluded that the City did not abuse its
discretion in issuing the Permit. As a separate and independent ground for
denying the petition, the court found that Howard had failed to exhaust his
administrative remedies. Judgment was entered in favor of Schneider and
the City. This appeal followed.
                                       II.
                                  DISCUSSION
A.    Failure to Exhaust Administrative Remedies
      We first address the trial court’s conclusion that the action is barred
because Howard did not exhaust his administrative remedies by appealing
the Permit’s issuance to the City Council. Howard contends the conclusion is
flawed because the duty to exhaust administrative remedies was never
triggered as section 22-21.5, subdivision (b)’s appeal provision logically
applies to permit applicants only. Alternatively, he asserts the
administrative remedy is inadequate, and argues that this case falls within
the “public interest” exception to the exhaustion requirement. This last
contention is persuasive.
      Where a petitioner seeks a writ of mandate under Code of Civil
Procedure section 1085, “ ‘ “[i]f an administrative remedy is available and has



      2 Section 22-21.5, subdivision (b) provides that encroachment permit
decisions “may be appealed to the City Council by submitting a letter to the
City Clerk within ten (10) days of the decision.”


                                        6
not yet been exhausted, an adequate remedy exists and the petitioner is not
entitled to extraordinary relief.” ’ ” (Pich v. Lightbourne (2013)
221 Cal.App.4th 480, 491.) “ ‘The exhaustion doctrine “is . . . a fundamental
rule of procedure” [citation] under which “relief must be sought from the
administrative body and this remedy exhausted before the courts will act.” ’ ”
(Unnamed Physician v. Board of Trustees (2001) 93 Cal.App.4th 607, 620;
accord, Campbell v. Regents of University of California (2005) 35 Cal.4th 311,
321.) “ ‘ “ ‘The basic purpose for the exhaustion doctrine is to lighten the
burden of overworked courts in cases where administrative remedies are
available and are as likely as the judicial remedy to provide the wanted
relief.’ ” ’ ” (Action Apartment Assn. v. Santa Monica Rent Control Bd. (2001)
94 Cal.App.4th 587, 611.)
      The facts here are undisputed because Howard acknowledges he did
not appeal the permitting decision to the City Council. “We therefore apply
the de novo standard of review and give no deference to the trial court’s
ruling.” (Wallich’s Ranch Co. v. Kern County Citrus Pest Control Dist. (2001)
87 Cal.App.4th 878, 883; see also Citizens for Open Government v. City of
Lodi (2006) 144 Cal.App.4th 865, 873 [“We apply a de novo standard of
review to the legal question of whether the doctrine of exhaustion of
administrative remedies applies in a given case.”].)
      Howard asserts he is excused from compliance with the exhaustion
doctrine under the public interest exception set forth in Environmental Law
Fund, Inc. v. Town of Corte Madera (1975) 49 Cal.App.3d 105 (Corte Madera).
Under that exception, “the failure of a private person to exhaust an
administrative remedy, against governmental action taken in an
administrative proceeding to which he was not a party, does not bar him from




                                        7
seeking judicial relief from such action by way of enforcing rights which he
holds as a member of the affected public.” (Id. at p. 114.)
      In Corte Madera, the appellate court found that public interest
petitioners were not barred from judicial relief under the exhaustion doctrine
when they had not participated in, nor received any notice of, the relevant
administrative proceedings. (Corte Madera, supra, 49 Cal.App.3d at pp. 113–
114.) That case concerned a challenge to a conditional use permit issued for a
planned unit development. (Id. at p. 110.) The relevant appeal provision
provided that, “ ‘[w]ithin ten days following the date of a decision of the
planning commission . . . , the decision may be appealed to the town council
by the applicant or by any other interested party.’ ” (Id. at p. 111, italics
added by Corte Madera.) The appellate court concluded that the petitioners
were not barred from seeking judicial relief because they had neither
appeared at any hearing concerning the permit, nor had notice of the
proceedings. Thus, the petitioners were not “interested parties.”3 (Corte
Madera, at pp. 113–114.) Additionally, the action did not concern the
petitioners’ personal interests because they purported to assert their claims
on behalf of the public generally. (See id. at p. 114.)
      Similarly, in this case Howard did not have notice of the administrative
proceedings leading up to the granting of the Permit. Indeed, no member of
the public received such notice because the decision to grant the Permit was
not made in the context of a public proceeding. And Howard did not receive

      3Subsequent cases considering the “public interest” exception of Corte
Madera have uniformly limited its application to situations where the party
seeking judicial relief from administrative action had no notice of the
administrative proceeding. (See, e.g., Sea & Sage Audubon Society, Inc. v.
Planning Com. (1983) 34 Cal.3d 412, 418; Redevelopment Agency v. Superior
Court (1991) 228 Cal.App.3d 1487, 1498; California Aviation Council v.
County of Amador (1988) 200 Cal.App.3d 337, 342–343.)


                                         8
timely notice after the Permit was issued, as the City’s counsel sent his
attorney a copy of the Permit the day before the 10-day appeal period
expired. More importantly, neither the City’s counsel’s e-mail nor the
attached copy of the Permit contained any information about the right to an
administrative appeal. And like the Corte Madera petitioners, Howard
alleges he is asserting his claims on behalf of the general public. Under these
circumstances, we agree that the exhaustion requirement is excused under
the Corte Madera public interest exception and turn to the merits of
Howard’s petition.
B.    Howard Is Not Entitled to Mandamus Relief
      1.    Applicable Legal Principles
      A writ of mandate will lie to “compel the performance of an act which
the law specially enjoins, as a duty resulting from an office, trust or station”
(Code Civ. Proc., § 1085, subd. (a)), “where there is not a plain, speedy, and
adequate remedy, in the ordinary course of law” (id., § 1086). To be entitled
to relief, the petitioner must show “a clear, present and ministerial duty” on
the part of the public official and “a clear, present and beneficial right to
performance of that duty.” (Kavanaugh v. West Sonoma County Union High
School Dist. (2003) 29 Cal.4th 911, 916.) “ ‘A ministerial act is an act that a
public officer is required to perform in a prescribed manner in obedience to
the mandate of legal authority and without regard to his own judgment or
opinion concerning such act’s propriety or impropriety, when a given state of
facts exists.’ ” (Ibid.) The existence of a ministerial duty is a question of
statutory interpretation that we review independently when, as here, it does
not turn on disputed facts. (Ibid.; accord, National Asian American Coalition
v. Newsom (2019) 33 Cal.App.5th 993, 1007–1008.)




                                        9
      Mandate usually does not lie to compel a public agency to exercise its
discretion in a particular manner. “However, it will lie to correct abuses of
discretion. [Citation.] In determining whether a public agency has abused
its discretion, the court may not substitute its judgment for that of the
agency, and if reasonable minds may disagree as to the wisdom of the
agency’s action, its determination must be upheld. [Citation.] A court must
ask whether the public agency’s action was arbitrary, capricious, or entirely
lacking in evidentiary support, or whether the agency failed to follow the
procedure and give the notices the law requires.” (County of Los Angeles v.
City of Los Angeles (2013) 214 Cal.App.4th 643, 654.)
      2.    The City’s Charter and the AMC Do Not Create a
            Ministerial Duty to Abate Public Encroachments
      Howard asserts that because the Fence was “indisputably an illegal
‘public nuisance’ under the AMC,” City officials were required to pursue its
removal upon learning that it was encroaching on the public right-of-way.
We disagree. The AMC provisions that Howard relies on do not impose a
mandatory duty to abate encroachments like the Fence.
      Section 23-8.2 defines “encroachment” as “any solid material, or
structure, to include without limitation, any human directed alteration of the
land and the planting, cultivation or maintenance of any vegetation, located
on public property without an encroachment permit.” Under section 23-8.3,
encroachments “shall be deemed illegal and are hereby declared to be a
public nuisance.” Under section 23-8.5 the Department’s director “shall
notify the owner of the abutting private property of his/her responsibility to
immediately remove the encroachment and to repair any damage resulting
therefrom to the satisfaction of the public works director.” Howard argues
that “[g]iven the mandatory nature of [section] 23-8.5,” the Director was




                                       10
required to pursue abatement of the Fence as a public nuisance “so that the
commandeered land could be returned to public use and control.”
       Discerning the nature of the City’s duties under the AMC is a matter
of statutory construction. When interpreting a statute we must “determine
and give effect to the intent of the enacting legislative body.” (People v.
Braxton (2004) 34 Cal.4th 798, 810.) To do this, “ ‘[w]e first examine the
words themselves because the statutory language is generally the most
reliable indicator of legislative intent. [Citation.] The words of the statute
should be given their ordinary and usual meaning and should be construed in
their statutory context.’ [Citation.] If the plain, commonsense meaning of a
statute’s words is unambiguous, the plain meaning controls.” (Fitch v. Select
Products Co. (2005) 36 Cal.4th 812, 818.) Also, “the various parts of a
statutory enactment must be harmonized by considering the particular
clause or section in the context of the statutory framework as a whole.”
(Rodriguez v. Solis (1991) 1 Cal.App.4th 495, 505.)
      If the statute is susceptible to more than one interpretation, we “may
consider various extrinsic aids, including the purpose of the statute, the evils
to be remedied, the legislative history, public policy, and the statutory
scheme encompassing the statute.” (Torres v. Parkhouse Tire Service, Inc.
(2001) 26 Cal.4th 995, 1003.) Additionally, it is well established that a city’s
interpretation of its municipal code is entitled to respect unless that
interpretation is clearly erroneous. (Horwitz v. City of Los Angeles (2004)
124 Cal.App.4th 1344, 1354.) Finally, “ ‘ “[i]t is a settled principle of
statutory interpretation that language of a statute should not be given a
literal meaning if doing so would result in absurd consequences which the
[legislative body] did not intend.” ’ ” (Horwich v. Superior Court (1999)
21 Cal.4th 272, 276.)



                                        11
      We reiterate that to be enforceable by writ of mandate a statutory duty
must “ ‘be obligatory, rather than merely discretionary or permissive, in its
directions to the public entity; it must require, rather than merely authorize
or permit, that a particular action be taken or not taken. [Citation.] It is not
enough, moreover, that the public entity or officer have been under an
obligation to perform a function if the function itself involves the exercise of
discretion.’ ” (Shamsian v. Department of Conservation (2006)
136 Cal.App.4th 621, 633.) As we will explain, while the City has the
authority to prosecute encroachment violations, it does not have an
unqualified mandatory duty to do so. Nor is the City forbidden from crafting
a legislatively approved permit scheme.
      In arguing that the City was compelled to abate the Fence under
section 23-8.5, Howard observes that under article I, section 1-2(D) of the
City charter, the City “shall have and exercise” the right to “enforce all laws.”
He also notes that section 7-2(B) of the City Charter states that the City
manager “shall have the power and it shall be his or her duty” “[t]o enforce
all laws and ordinances,” and under article VIII, section 8-2 of the City
charter, the city attorney “shall prosecute all violations of the ordinances of
the City.”
      Although section 1-3.1 defines the term “shall” as “mandatory” for
purposes of construing the AMC, the use of the word “shall” in a statute does
not necessarily bar the exercise of discretion. (See County of Los Angeles v.
Superior Court (2002) 102 Cal.App.4th 627, 639.) As the Supreme Court has
observed, “this term’s inclusion in an enactment does not necessarily create a
mandatory duty; there may be ‘other factors [that] indicate that apparent
obligatory language was not intended to foreclose a governmental entity’s or




                                       12
officer’s exercise of discretion.’ ” (Guzman v. County of Monterey (2009)
46 Cal.4th 887, 899.) Such is the case here.
      Significantly, Howard fails to fully quote the pertinent passage from
section 23-8.3. In full, that passage reads: “Encroachments constructed,
placed, maintained or otherwise located on public property without an
encroachment permit shall be deemed illegal and are hereby declared to be a
public nuisance and may be abated in conformance with the provisions of this
section.” (§ 23/8.3, italics and boldface added.) Thus, on its face, the
ordinance gives City officials the discretion to pursue abatement of an
“illegal” encroachment. It does not mandate that they do so.
      We also note that section 23-8.4 creates an exception to section 23-8.3
for encroachments “that have been constructed, installed or maintained with
the receipt of an encroachment permit and which are in conformity thereto.”
(§ 23.8.4, subd. 1, italics added.) Schneider has obtained a permit to
maintain the Fence, and Howard does not allege that the Fence does not
conform with the Permit. The plain language of section 23-8.4 indicates that
permitted encroachments—like the Fence—are not considered illegal public
nuisances within the meaning of section 23-8.3.
      Howard also fails to fully quote section 23-8.5 in his brief. That section
applies only to unpermitted encroachments and gives the City the power, but
not the duty, to remove them. Section 23-8.5 states, in full: “Upon the
discovery of any unpermitted encroachment located on public property, the
public works director or his or her designee shall notify the owner of the
abutting private property of his/her responsibility to immediately remove the
encroachment and to repair any damage resulting therefrom to the
satisfaction of the public works director. If there is no response by the owner
or owners within thirty (30) days of notification, the City will have the right



                                       13
to remove the illegal encroachment at the owner’s expense.” (Italics added.)
In sum, the provisions that Howard relies on do not impose an unqualified
mandatory duty to abate even illegal, unpermitted encroachments.
        And Howard’s interpretation of section 23-8.5 would conflict with other
AMC provisions. For example, section 22-21.5 subdivision (a) also addresses
encroachments, and provides, in relevant part: “No person shall place or
cause to be placed anywhere upon any public street, way or sidewalk in the
City, and no person owning, occupying, or having control of any premises
shall suffer to remain in front thereof upon the sidewalk, or portion of the
street or way next to such premises, any boxes, bales, barrels, wood, lumber,
goods, wares and merchandise, or any other thing obstructing the free use or
passage of such street, way or sidewalk.” (Italics added.)4 However,
section 22-21.5, subdivision (b) provides that the prohibition contained in
subdivision (a) “shall not apply to any obstruction or encroachment upon
issuance of a revocable encroachment permit by the Superintendent of
Streets.”5 Howard’s reading of section 23-8.5 would effectively abolish the
City’s discretion to issue permits under section 22-21.5, subdivision (b) for
any preexisting sidewalk encroachments.
        In sum, while the relevant provisions of the AMC clearly authorize the
City to take enforcement actions to abate encroachments that are placed
within the public right-of-way, these provisions do not create a ministerial
duty.




        In his reply brief, Howard asserts for the first time that section 22-
        4

21.5, subdivision (a) cannot be read to apply to stationary, non-temporary
improvements such as wooded fences. Simply put, we are not persuaded.
       Here, the Permit was issued by the Department’s director, who is the
        5

supervisor of the City’s Superintendent of Streets. (§ 2-30.1, subd. (c).)


                                       14
      3.    The City Retains Prosecutorial Discretion
      Even if the AMC provisions discussed above could be read in the
manner Howard suggests, mandamus would still be inappropriate. In
pursuing enforcement actions under the encroachment ordinance, City
officers are carrying out a prosecutorial function that requires the exercise of
discretion that a court cannot control absent serious abuse.
      “A county or city may make and enforce within its limits all local,
police, sanitary, and other ordinances and regulations not in conflict with
general laws.” (Cal. Const., art. XI, § 7.) The power includes the authority to
enact comprehensive land use and zoning laws. (Euclid v. Ambler Co. (1926)
272 U.S. 365, 394–397.) A court cannot command a city to enact specific
regulations or direct a city to exercise its enforcement discretion because such
a directive would violate separation of powers principles. (City Council v.
Superior Court (1960) 179 Cal.App.2d 389, 394–395; see also Nickerson v.
San Bernardino (1918) 179 Cal. 518, 522–523.) It is only when a city enforces
its regulations in a manner prohibited by law that a court may “interfere and
enjoin” the enforcement. (Muchenberger v. City of Santa Monica (1929)
206 Cal. 635, 646.)
      For example, in Blankenship v. Michalski (1957) 155 Cal.App.2d 672,
the petitioner sought a court order to compel the city attorney to begin
abatement proceedings against a pharmacy that was allegedly violating a
local zoning ordinance. (Id. at pp. 672–674.) The trial court ruled that the
pharmacy did not violate the ordinance and denied the petition for a writ of
mandamus. (Id. at p. 674.) On appeal, the appellate court concluded that the
relevant ordinance was subject to discretionary interpretation and therefore
not amenable to mandamus: “Certainly, someone, in the first instance, must
determine whether a proposed use will violate the ordinance. This requires



                                       15
an analysis of the facts and an interpretation of the ordinance. The
responsibility of determining this question, in the first instance, is placed on
the city attorney. He necessarily must have some discretion. Certainly, if he,
in good faith, determines that no violation has occurred, he should not be
compelled to institute abatement proceedings at the whim or caprice of every
taxpayer who disagrees with him.” (Id. at p. 675.) That court qualified its
conclusion by noting, “It may be that where the claimed violation is clear and
obvious the determination by the city attorney that no violation had occurred,
and his refusal to bring an abatement proceeding, would be such a clear
abuse of discretion that mandamus would issue.” (Id. at pp. 675–676.)
      More recently, in Riggs v. City of Oxnard (1984) 154 Cal.App.3d 526,
the petitioner sought to require the City of Oxnard to issue a criminal
citation and injunction against a competing business that had purportedly
violated the city’s zoning ordinance. (Id. at p. 528.) The trial court denied
writ relief. (Id. at p. 529.) The appellate court upheld the denial because the
petitioner had not sought enforcement of the zoning ordinance, but rather
sought penalties of a specific, discretionary nature. (Id. at p. 530.) The
appellate court reasoned that courts cannot control how public officials choose
to exercise their authority: “[I]t is not the function of the court to challenge
the municipality’s policy and wisdom. ‘The function of the courts is to
determine whether or not the municipal bodies acted within the limits of
their power and discretion.’ ” (Ibid.)
      The opinion in Taliaferro v. Locke (1960) 182 Cal.App.2d 752 is also
instructive. In Taliaferro, the petitioner alleged that certain property owners
had created a public nuisance by their continued accumulation of garbage,
creating an offensive condition that also constituted a fire hazard that
violated fire and health ordinances. (Id. at p. 754.) He complained that these



                                         16
facts “had been called to the attention of the district attorney but he failed to
perform his duty and refused to prosecute.” (Ibid.) The appellate court
addressed the issue of whether mandamus would lie “to compel a district
attorney to prosecute every charge of crime that may be made by individuals
desiring the prosecution of third persons.” (Id. at p. 755.) The court
answered in the negative, explaining: “As concerns the enforcement of the
criminal law the office of district attorney is charged with grave
responsibilities to the public. These responsibilities demand integrity, zeal
and conscientious effort in the administration of justice under the criminal
law. However, both as to investigation and prosecution that effort is subject
to the budgetary control of boards of supervisors or other legislative bodies
controlling the number of deputies, investigators and other employees.
Nothing could be more demoralizing to that effort or to efficient
administration of the criminal law in our system of justice than requiring a
district attorney’s office to dissipate its effort on personal grievance, fanciful
charges and idle prosecution.” (Id. at pp. 755–756.)
      Courts may override prosecutorial discretion only where a statute
mandates action without regard to the prosecuting authority’s own opinion or
judgment. For example, in Board of Supervisors v. Simpson (1951) 36 Cal.2d
671 (Simpson), the Board of Supervisors of Los Angeles County sought a writ
to compel the district attorney to institute proceedings for abatement of a
public nuisance under the Red Light Abatement Act (Stats. 1913, ch. 17, § 2,
p. 20). The statute not only outlawed certain types of public nuisances, but
specifically provided that the district attorney “ ‘must bring such action
whenever directed by the board of supervisors of such county.’ ” (Simpson, at
p. 673, italics added by Simpson.) The court recognized that while
“[o]rdinarily a district attorney cannot be compelled by mandamus to



                                        17
prosecute a criminal case,” it nonetheless issued the writ because “here the
mandatory duty to prosecute is imposed upon [the district attorney] and the
statute leaves him no discretion to exercise.” (Id. at p. 676.)
      Similarly, in Bradley v. Lacy (1997) 53 Cal.App.4th 883 (Bradley), the
appellate court considered a statute providing that after a grand jury has
found an accusation, “ ‘[t]he district attorney shall have a copy of the
accusation served upon the defendant, and by notice in writing shall require
the accused to appear before the superior court of the county, at a time stated
in the notice, and answer the accusation.’ ” (Id. at p. 886.) The court
addressed whether this statute “imposes mandatory duties on the district
attorney or whether, instead, the district attorney has discretion to refuse to
comply and thereby effectively abort the prosecution of an accusation found
by the grand jury against a public officer.” (Id. at p. 887.) The appellate
court concluded that the statutory language imposed a mandatory, not
discretionary, duty that compelled prosecuting the grand jury’s accusation,
and was thus the proper subject of a writ of mandate. (Ibid.)
      The situation here is unlike Simpson or Bradley. As discussed above,
the AMC does not create a mandatory duty to prosecute encroachment
violations, and Howard does not allege that any public authority has
commanded the Director to undertake an enforcement action against
Schneider. Accordingly, this is not an appropriate case for judicial
intervention.
      4.    The City Had the Authority to Grant the Permit
      Howard does not contend that the City lacked the authority to enact
section 22-21.5, subdivision (b). Nor does he contest the City’s right to issue
revocable encroachment permits for temporary obstructions. Nevertheless,
he asserts that the City did not have the authority to issue the Permit



                                       18
without an expiration date, which he alleges puts the Permit in conflict with
at least two other ordinances, sections 5-16.11 and 22-6.1. We disagree.
      Section 5-16.11 provides, in relevant part: “Any permit granted
pursuant to the provisions of this Code or other City ordinance, but under
which the thing therein permitted has not been done, carried on or
maintained within a period of six (6) months from the time of issuance of
such permit, shall expire by limitation and cease to be valid for any purpose.”
Howard asserts that the Permit did not require Schneider “to do anything
within six months of its issuance,” and therefore it “should have expired after
a maximum of six months.” The argument lacks merit. Construed in
context, a plain reading of this section is that permittees have six months
within which to undertake the permitted activity. Here, the fence was the
“thing therein permitted” and it was “maintained” at the inception of the
Permit, since it was already existing. The six-month deadline has no
application under these circumstances.
      Moreover, section 5-16.1 provides that its permit requirements govern
“unless otherwise specifically provided.” The City had the authority to grant
the encroachment permit to Schneider under section 22-21.5, subdivision (b),
which provides, in relevant part:
      “The provisions of paragraph a. shall not apply to any obstruction
      or encroachment upon issuance of a revocable encroachment
      permit by the Superintendent of Streets. The Superintendent of
      Streets may grant the encroachment permit taking into
      consideration the utilities underground and the safety, planning
      requirements, and needs of the City. Before issuing an
      encroachment permit the Superintendent of Streets shall find
      that the permit will not substantially interfere with the public
      health, safety or welfare. In granting the permit the
      Superintendent of Streets may attach such terms and conditions
      as he/she deems necessary to carry out the intent of this
      paragraph.”


                                      19
      As is evident, section 22-21.5, subdivision (b) requires encroachment
permits to be “revocable.” It does not require them to have a specific
expiration date. In sum, section 5-16.1 does not apply to our facts.
      Howard also asserts that because the Permit does not have an
expiration date, it violates section 22-6.1, which states: “No person shall
place or cause to be placed on any street, sidewalk or public place in the City,
any material, machinery or apparatus for building, paving or other purposes
and allow the same to there remain for over twenty-four (24) hours without a
permit from the Street Superintendent. Such permit shall specify the portion
of the street or sidewalk to be used and the period of such use, which period
shall not be longer than may be reasonably necessary and may be extended
only in case of necessity.”
      This provision patently does not apply to existing structures like the
Fence at issue here. The term “material” is qualified as material “for
building, paving or other purposes.” This term would not appear to include a
property’s boundary fence. Moreover, section 22-6.2 makes it clear that the
24-hour time limitation is intended to apply to material used in construction
projects, as it requires the permittee to guarantee that he or she will “remove
or cause to be removed all dirt, debris and material of any kind from the
street to the satisfaction of the Street Superintendent, immediately upon the
completion of the proposed work, or at such times prior thereto . . . .”
      Howard also cites to section1-3.1, which provides: “Where any
provision of this Code imposes greater restriction upon the subject matter
than any general provision imposed by this Code, the provisions imposing the
greater restriction or regulation shall be applicable.” He then quotes
section 30-5.14, which provides that barriers, including fences, may be built
within the property boundaries. Howard asserts that permitting fences in



                                       20
the public right-of-way would violate section 1-3.1 by allowing a less
restrictive ordinance to control over a more restrictive one.
      Contrary to these contentions, however, section 30-5.14 does not
provide that a fence “may only be built within the property boundaries.” The
provision actually states: “Barriers, as defined herein, may be construed [sic]
in all land use districts within the property boundaries of the individual lots
according to the definitions, standards, and provisions of this subsection.”
(§ 30-5.14.) While this provision does provide that fences may be constructed
within a property’s boundaries, it does not expressly prohibit the City from
issuing permits for fences that encroach on public land.
      5.    The Permit Did Not Violate State Law
      Howard further contends that state law prohibits the City from issuing
permits that authorize private encroachments onto the public right-of-way.
The trial court dispensed with this argument, finding that Howard had failed
to identify any authority that would prohibit the City from issuing an
encroachment permit for a fence or similar structure within the public right-
of-way “where it is located in a manner that does not interfere with the public
health, safety, or welfare.” On appeal, Howard maintains that he did cite to
cases addressing a city’s power to authorize private sidewalk encroachments.
We need not delve into this argument, however, as the cases that he relies on
are from Missouri, and therefore not binding on California courts. (People v.
Troyer (2011) 51 Cal.4th 599, 610 [out-of-state cases not binding on California
courts].)
      Howard further complains that issuing the permit was inconsistent
with state law. He relies largely on County of El Dorado v. Al Tahoe
Investment Co. (1959) 175 Cal.App.2d 407 (El Dorado) and People v.




                                       21
Henderson (1948) 85 Cal.App.2d 653 (Henderson). The cases do not aid his
cause.
      In El Dorado, a service station owner expanded his facility by placing a
pump island within the right-of-way of a county highway that ran in front of
the service station. (El Dorado, supra, 175 Cal.App.2d at p. 409.) The county
granted the owner an encroachment permit for the pump island. The permit
was silent as to its revocability. (Ibid.) Thereafter, the county revoked the
permit and successfully pursued an abatement action against the owner to
remove the pump island. (Ibid.) The statutory enforcement scheme defined
“ ‘encroachment’ ” to include “any structure or object of any kind or character
placed, without the authority of law, either in, under or over any county
highway.” (Sts. & Hy. Code, § 1480, subd. (b).)
      In addressing the owner’s argument on appeal that constructing the
pump island was authorized under the prior encroachment permit, the El
Dorado court observed that the pump island “was not a temporary
obstruction, and except where the use is temporary a subordinate legislative
body would have no power to permit a private owner to use the street for
business purposes.” (El Dorado, supra, 175 Cal.App.2d at p. 410.) The
appellate court endorsed the lower court’s conclusion that “ ‘a board of
supervisors does not have power to authorize the use of roads or streets for
private purposes, except where the use is temporary.’ ” (Ibid.)
      Howard asserts that the Fence, like the pump island in El Dorado, was
not “temporary,” and that the City therefore had no power to grant the
Permit. Significantly, however, El Dorado is distinguishable in that it did
not concern a sidewalk. As the trial court here observed, “roads and streets
serve very different functions than sidewalks, and municipal authorities
traditionally retain much greater control over sidewalks under California



                                      22
law.” In support, the court cited to a 1993 Attorney General opinion,
76 Ops.Cal.Atty.Gen. 31 (1993) (hereafter 1993 opinion). The court also
concluded that a municipality may issue even a non-temporary encroachment
permit “so long as it has legislative authorization.” We agree with the trial
court that El Dorado does not control here.
      The 1993 Attorney General opinion referenced by the trial court
responded to the following inquiry: “May a city authorize its residents to
install basketball standards in the public right-of-way between the sidewalks
and street curbs of residential neighborhoods so that the backboards face the
streets and extend beyond the curbs?” (1993 opinion, 76 Ops.Cal.Atty.Gen.,
supra, at p. 31.) The Attorney General concluded the city could authorize
this use, “provided that the safety and convenience of the traveling public are
protected.” (Id. at p. 32.) Citing to a string of cases, including Henderson,
and another case that Howard relies on (City of Berkeley v. Gordon (1968)
264 Cal.App.2d 461, 464–467), the Attorney General observed: “A city may
control the public right-of-way by reasonably regulating the installation of
obstructions consistent with the right to travel.” (1993 opinion, at p. 37.)
The opinion supports the view that the City acted within its police power in
issuing the Permit.
      Howard’s reliance on Henderson is also misplaced. In Henderson, the
appellants had constructed a 20-by-30-foot temporary shed on a public
highway easement located on their property. The shed consisted of a
galvanized iron roof on six or eight two-by-four-foot upright posts, with no
side walls. (Henderson, supra, 85 Cal.App.2d at pp. 654–655.) The state
sued, and the trial court enjoined the appellants from placing any
encroachments on the easement. (Id. at p. 655.) On appeal, the appellants
claimed that they had the right to use the easement for any purpose that did



                                       23
not interfere with the public use of the right-of-way. They argued that the
shed was inoffensive because it was located 15 feet from the established
highway, was on a portion of the land that was not used by others, and did
not interfere with the vision of highway users. (Id. at pp. 655–656.) The
state countered that its Department of Public Works had exclusive right to
regulate the easement. (Ibid.)
      In ruling against the appellants, the Henderson court cited to
provisions of the Streets and Highways Code in concluding that the state
Department of Public Works possessed “the power to determine, upon an
application for a permit, whether the intended encroachment is one that
would be inimical to the full enjoyment of the public rights in the highway
and against the public interest.” (Henderson, supra, 85 Cal.App.2d at p. 657.)
Far from suggesting that the City has no power to permit non-temporary
encroachments, this passage supports the City’s position that it had the
police power to authorize the Fence through its legislatively created permit
system.
      Similarly, Western States etc. v. Bayside L. Co. (1920) 182 Cal.140,
another case cited by Howard, also suggests that a municipality may issue a
non-temporary encroachment permit so long as it has legislative
authorization. As Howard acknowledges, the Western States court held:
“ ‘Except where the use is temporary or the power has been delegated by the
legislature, a municipality has no power to authorize the use of streets for a
private purpose, that is, one from which neither the municipality nor its
citizens derive any consideration or benefit.’ ” (Id. at p. 144, italics added.)
We also reject Howard’s suggestion that Zack’s, Inc. v. City of Sausalito
(2008) 165 Cal.App.4th 1163, 1179 diminishes the Western States holding. In
referencing Western States, the Zack’s court was evaluating the scope of the



                                        24
statutory immunity afforded by Civil Code section 3482, which states:
“Nothing which is done or maintained under the express authority of a
statute can be deemed a nuisance.” (Zack’s, at p. 1179.) The Zack’s court did
not establish an analytical framework for evaluating the delegation of
authority under a municipal ordinance.
      Howard also seizes upon the Henderson court’s uncontroversial
observation that the state would have acted reasonably had it authorized the
temporary use of a portion of the right-of-way for the shed, but that “a
general policy of permitting structures and obstructions of various types to be
maintained upon public rights of way” would be “in clear violation of the
rights and interests of the public.” (Henderson, supra, 85 Cal.App.2d at
p. 658.) Howard concludes the Permit was “a clear violation of the rights and
interests of the public.” He overlooks that the Henderson court left the right
to make such assessments to the relevant public agency, not the courts: “A
line must be drawn between those encroachments that would, and those that
would not, infringe upon the rights and be adverse to the interests of the
public, and that line must necessarily be drawn by the Department of Public
Works in the proper exercise of its discretion.” (Id. at pp. 658–659, italics
added.)
      Finally, Howard argues that the Permit fails to comport with the test
we articulated in Bello v. ABA Energy Corp. (2004) 121 Cal.App.4th 301
(Bello) for encroachment permits involving public utilities. Bello is readily
distinguishable.
      In Bello, rural property owners had sued an energy company for
trespass, claiming that the company, which installed a natural gas pipeline
in a public right-of-way easement located on the owners’ land, was required
to obtain their consent before laying a natural gas pipe in the right-of-way.



                                       25
(Bello, supra, 121 Cal.App.4th at p. 306.) Although the company had
obtained an encroachment permit from the county to install the pipeline, it
had not provided notice to the owners or sought their approval. (Id. at
p. 305.) In finding that the trial court had erred in concluding that the
energy company had committed a trespass against the property owners, we
set forth the following standards for assessing the propriety of granting of an
encroachment permit in this context: “[A] proposed use of a public right-of-
way should: (1) serve as a means, or be incident to a means, for the transport
or transmission of people, commodities, waste products or information, or
serve public safety [citations]; (2) serve either the public interest or a private
interest of the underlying landowner that does not interfere with the public’s
use rights [citation]; and (3) not unduly endanger or interfere with use of the
abutting property.” (Id. at pp. 315–316.)
      The Bello test has no application here. Bello concerned public right-of-
way easements that are situated on privately owned land within the meaning
of Civil Code section 801, subdivision (4), which provides: “The following land
burdens, or servitudes upon land, may be attached to other land as incidents
or appurtenances, and are then called easements: [¶] . . . [¶] . . . The right-of-
way.” (See Bello, supra, 121 Cal.App.4th at p. 308.) In contrast, the Fence is
not located on an easement. Thus the test articulated in Bello does not apply.
      6.    The Director Properly Evaluated the Permit Application
      Finally, Howard asserts that the Permit was improperly issued. He
claims the City produced no evidence that the Director took into
consideration the “safety, planning requirements, and needs of the City,”
under section 22-21.5, subdivision (b), before issuing the Permit. He
acknowledges, however, that the Director confirmed that there had been a




                                        26
fence in the same location for many years, and that the Fence did not
encroach on the paved part of the sidewalk.
      In general, “[i]t is presumed that official duty has been regularly
performed.” (Evid. Code, § 664; see, e.g., City of Sacramento v. State Water
Resources Control Bd. (1992) 2 Cal.App.4th 960, 976 [“the relevant inquiry
here is not whether the record establishes compliance but whether the record
contains evidence [the board] failed to comply with the requirements of its . . .
regulatory program” and, “[i]n the absence of contrary evidence, we presume
regular performance of official duty”].) As the moving party, it was Howard’s
burden to set forth evidence demonstrating that the Director abused his
discretion in issuing the permit.
      Apart from taking umbrage at the fact that the Permit effectively
“cedes to a private citizen the exclusive use of a portion of the public right of
way indefinitely,” Howard does not identify any aspect of the Fence itself that
imperils the “safety, planning requirements, and needs of the City.” He
merely speculates, without presenting any actual supporting evidence, that
the section of the sidewalk enclosed by the Fence serves “as a critical area of
refuge for pedestrians towards whom wide loads or speeding bicycles or
scooters are heading down the paved part of the sidewalk at high speeds.”
      Should Howard’s speculations become realized, we note that the
Permit, by its own terms, grants no permanent vested right to the Fence, as
the Permit is revocable at any time and for any reason. Further, to the
extent Howard claims that the City’s decision to not require Schneider to sign
an indemnity and hold-harmless agreement amounted to an abuse of
discretion, he fails to present any evidence or legal support for this issue.
Accordingly, Howard has not demonstrated that the issuance of the Permit
constituted an abuse of the Director’s discretion.



                                        27
                            III.
                       DISPOSITION
The judgment is affirmed.




                            28
                                          EAST, J.


WE CONCUR:



HUMES, P. J.



MARGULIES, J.




A159622
Howard v. City of Alameda




      
       Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                     29